Citation Nr: 0007410	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for 
eosinophilia.

2.  Entitlement to service connection for eosinophilia-
myalgia syndrome with gastric residuals as secondary to 
service-connected eosinophilia.

3.  Entitlement to service connection for dry eye syndrome as 
secondary to service-connected eosinophilia.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  An April 1998 rating decision found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a lung condition.  A July 
1998 rating decision denied secondary service connection for 
eosinophilia-myalgia syndrome with gastric residuals and dry 
eye syndrome.  A November 1998 Hearing Officer's decision 
denied a compensable rating for the service-connected 
eosinophilia. 


FINDINGS OF FACT

1.  The veteran has presented no evidence of increased 
disability attributable to his previous eosinophilia, and the 
medical evidence shows that he last had such findings in 
1959.  

2.  The veteran's claim for a compensable disability rating 
for service-connected eosinophilia is not plausible.  

3.  There is no medical evidence showing that the veteran has 
eosinophilia-myalgia syndrome with gastric residuals or dry 
eye syndrome, and his claims for secondary service connection 
for these conditions are not plausible.

4.  In December 1964, the Board denied, on the merits, both 
direct and secondary service connection for a lung condition. 

5.  None of the evidence received since 1964 in support of 
the veteran's attempt to reopen his claim for service 
connection for a lung condition is material.


CONCLUSIONS OF LAW

1.  The claims for a compensable rating for eosinophilia and 
for service connection for eosinophilia-myalgia syndrome with 
gastric residuals and dry eye syndrome as secondary to 
service-connected eosinophilia are not well grounded, and 
there is no statutory duty to assist the veteran in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The December 1964 Board decision denying direct and 
secondary service connection for a lung condition is final.  
38 U.S.C.A. §§ 7103(a) and 7104 (West 1991 & Supp. 1999).

3.  New and material evidence has not been received, and the 
veteran's claim for service connection for a lung condition 
is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions, including those raised at a personal hearing in 
1998; VA records for treatment from 1959 to 1998; reports of 
VA examinations conducted in 1955, 1961, and 1971; statements 
from VA physicians and radiologists between 1960 and 1964; 
and medical treatise evidence submitted by the veteran.  The 
evidence pertinent to each issue is discussed below.

A.  Compensable rating for eosinophilia

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the case of a claim for 
an increased disability rating, the claimant must allege, at 
a minimum, that a service-connected condition has worsened in 
order to render his claim plausible.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  If the claimant has not 
presented a well-grounded claim, there is no duty to assist 
him any further in the development of the claim. 

In this case, the veteran has alleged that his eosinophilia 
has worsened, in that he now claims various symptoms are 
attributable to this condition.  Looking at the medical 
evidence associated with the claims file, the veteran had 
eosinophilia of undetermined etiology during service, and 
this was still present upon VA examination in 1955 and during 
hospitalization in 1959.  In 1964, the RO sought a medical 
opinion as to whether there was a relationship between the 
veteran's service-connected eosinophilia and the lung disease 
he had at that time.  The opinion in May 1964 indicated the 
following:  (1) that eosinophilia is a symptom, rather than a 
disease, usually caused by parasitic diseases, skin diseases, 
allergies such as asthma, angioneurotic edema, serum 
sickness, liver therapy in pernicious anemia, and Hodgkin's 
disease; (2) that the cause of the veteran's eosinophilia was 
not known since all studies had been negative; and (3) that 
the veteran's eosinophilia no longer existed.  Eosinophilia 
is the accumulation of a large number of eosinophils in the 
blood.  See Dorland's Illustrated Medical Dictionary at 449 
(26th ed. 1985).  

Every blood study conducted from 1961 to the present has 
failed to show eosinophilia, and diagnosis of such a 
condition has not been rendered in many years.  The veteran 
testified that he was hospitalized at Suburban General 
Hospital in 1991 with eosinophilia.  Those hospitalization 
records do not show diagnosis of eosinophilia or any 
indication that the veteran's eosinophil count was elevated.  
In fact, it was noted in 1991 that blood tests showed an 
eosinophil count of 141.  Examination of the claims file 
shows that when the veteran was hospitalized in 1962 for the 
express purpose of determining whether he still had 
eosinophilia, his eosinophil count was 143, and the 
conclusion was that he did not have eosinophilia.  Therefore, 
it is reasonable to conclude that the 1991 count of 141 also 
did not represent eosinophilia, especially since such a 
finding is not shown in the 1991 medical records.  Moreover, 
the laboratory report from 1991 indicates that the normal 
range for the presence of eosinophils in the blood is 0-5 
percent, and the veteran had 2 percent. 

Therefore, the medical evidence shows that the veteran last 
had eosinophilia approximately 40 years ago.  Although he now 
claims that he has various symptoms as a result of his 
eosinophilia, there is no medical evidence to support that 
contention.  The RO has obtained all records referenced by 
the veteran for treatment from 1959 to 1998, and there is no 
indication of either eosinophilia or treatment for any 
symptom/disorder identifiable as a residual of eosinophilia.  

A decision of the United States Court of Appeals for the 
Federal Circuit has cast some doubt upon the holdings of the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) as to 
the proposition that a claim for a higher rating is well 
grounded simply because the

veteran asserts increased disability.  Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999).  Therein, the Federal Circuit 
stated:

[T]he veteran must come forward with at 
least some evidence that there has in 
fact been a material change in his or her 
disability when that veteran seeks a 
rating increase.  A bald, unsubstantiated 
claim for an increase in disability 
rating is not evidence of a material 
change in that disability and is 
insufficient to trigger the agency's 
responsibility to request a 
reexamination.

Glover, 185 F.3d at 1333.  VA regulations provide that re-
examinations will be requested "whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability."  38 C.F.R. § 3.327(a) 
(1999).  Generally, re-examinations will be required if it is 
likely that a disability has improved, or if evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Id.  In Glover, 
the Federal Circuit concluded that since the veteran failed 
to present any evidence of a material change in his service-
connected condition, VA had no obligation to order re-
examination.  Such is also the case here.  There is no 
evidence that there has been a material change in the status 
of the veteran's eosinophilia for more than 40 years.  That 
is, there is no evidence showing that he currently has this 
symptom.  

The veteran has not presented a plausible (i.e., well 
grounded) claim for an increased disability rating.  The 
record is devoid of any competent allegations that this 
disorder has increased in severity, and there is no medical 
evidence that would support a finding that this disorder has 
increased in severity.  The presentation of a well-grounded 
claim is a threshold issue, and the Board has no jurisdiction 
to adjudicate this claim unless it is well grounded.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

B.  Secondary service connection for
eosinophilia-myalgia syndrome with gastric
residuals and dry eye syndrome

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the Court indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The veteran's claims for secondary service connection for 
eosinophilia-myalgia syndrome with gastric residuals and dry 
eye syndrome are not well grounded because there is no 
medical evidence showing that he has the claimed disorders.  
The medical evidence does not show medical diagnosis of 
eosinophilia-myalgia syndrome with gastric residuals or dry 
eye syndrome currently or at any time since the veteran's 
separation from service.  Without proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The veteran has not claimed that any medical professional has 
ever diagnosed him with eosinophilia-myalgia syndrome with 
gastric residuals or dry eye syndrome.  Rather, he has 
symptoms that he feels are attributable to these disorders, 
apparently based on research he has done.  However, there is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
evidence submitted by the veteran from the National 
Eosinophilia-Myalgia Syndrome Network is too general and 
inconclusive to well ground these claims.  See Sacks v. West, 
11 Vet. App. 314, 317 (1998).  This evidence clearly does not 
apply to this particular veteran, but, rather, is general in 
nature as to symptoms that individuals with eosinophilia-
myalgia syndrome may experience.  However, as discussed 
above, there is no evidence that the veteran has the claimed 
eosinophilia-myalgia syndrome with gastric residuals or dry 
eye syndrome.  Therefore, since the medical evidence does not 
show that the veteran currently has the claimed conditions, 
his claims for secondary service connection are not well 
grounded.

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground these claims.  The 
veteran has not alleged that any medical professional has 
diagnosed him with the claimed eosinophilia-myalgia syndrome 
with gastric residuals or dry eye syndrome. 

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claims for secondary 
service connection for eosinophilia-myalgia syndrome with 
gastric residuals and dry eye syndrome are plausible, the 
claims must be denied as not well grounded.  Dean v. Brown, 8 
Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  There is no duty to assist further in the 
development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

C.  Service connection for lung condition

The veteran initially filed a claim for service connection 
for this condition in 1960.  His service medical records did 
not show treatment for a lung condition.  He had recently 
undergone partial resection of the right lung for removal of 
a cyst.  He claimed that the eosinophilia he had developed 
during service was indicative of and later led to his lung 
disorder.  Several medical opinions were obtained, which 
indicated that (1) there was no evidence of pulmonary 
pathology during service according to the chest x-rays and 
medical records; (2) the veteran no longer had eosinophilia; 
and (3) there was no relationship between the prior 
eosinophilia and the post-service lung disorder. 

This claim was denied by the RO, and the veteran appealed to 
the Board.  In December 1964, the Board denied both direct 
and secondary service connection for a lung condition.  When 
the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  A decision of the Board is final unless the 
Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 
7104(a) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).  
No motion for reconsideration is of record; therefore, the 
December 1964 Board decision is final.

In February 1998, the veteran again filed a claim for service 
connection for a lung condition.  In order to reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

The evidence received subsequent to December 1964 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since 1964, the following 
evidence has been received:  (1) the veteran's contentions, 
including those raised at a personal hearing in 1998; (2) 
private medical records from Suburban General Hospital; (3) 
VA records for treatment, hospitalization, and examination 
between 1959 and 1998; and (4) medical treatise evidence from 
the National Eosinophilia-Myalgia Syndrome Network.

To the extent that the veteran contends that he has a lung 
condition either as a result of his military service or due 
to his eosinophilia, this evidence is not new.  Prior to 
1964, he had made statements concerning such allegations.  He 
has not submitted any new contentions regarding this claim; 
he has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the December 1964 rating decision and is 
not new for purposes of reopening a claim.

Some of the VA treatment and hospitalization records obtained 
by the RO were copies of records previously associated with 
the claims file.  For example, the records concerning the 
1959 hospitalization and lung resection and the 1962 
hospitalization had been obtained prior to 1964.  Therefore, 
these records are copies of the VA records previously 
associated with the claims file and are not new for purposes 
of reopening a claim.

The rest of the evidence received since 1964 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the veteran has not submitted 
material evidence concerning this claim.  Some of the new 
medical evidence shows treatment for various lung disorders, 
including chronic obstructive pulmonary disease (COPD) and 
emphysema, and it has been noted that he is status post 
partial lung resection.  Although such records are relevant, 
in that they show treatment for the claimed condition, they 
are not significant.  The fact that the veteran currently has 
lung disorders is not material in this case, because there 
are no medical opinions indicating that any of these 
conditions is related to a disease or injury incurred during 
service or to the service-connected eosinophilia.  The recent 
treatment alone, then, is not so significant that it requires 
reopening of this claim.  

The new evidence is not significant by itself, since it 
merely reflects diagnosis of lung disorders without relating 
it to the veteran's service or his service-connected 
disability in any manner.  The new evidence is also not 
significant when considered in conjunction with the evidence 
previously of record, since the prior evidence showed (a) no 
objective evidence of a lung condition during service or 
within the first few years after service; and (b) several 
medical opinions based on review of the service medical 
records, including the chest x-rays, concluding that the 
veteran did not have a lung disorder during service and that 
there was no relationship between the service-connected 
eosinophilia and the post-service lung disease.  The 
veteran's contentions that he has a lung condition either as 
a result of his military service or due to his prior 
eosinophilia are neither material nor competent evidence.

The basis of the denial of this claim in 1964 was that there 
was no evidence showing that the veteran's post-service lung 
disorder was either incurred in or aggravated by his military 
service or proximately due to or the result of his service-
connected eosinophilia.  There remains a lack of such 
evidence.  Accordingly, the Board finds that the evidence 
received subsequent to December 1964 is not new and material 
and does not serve to reopen the veteran's claim for service 
connection for a lung condition.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


ORDER

Entitlement to a compensable disability rating for 
eosinophilia is denied.

Entitlement to service connection for eosinophilia-myalgia 
syndrome with gastric residuals and dry eye syndrome as 
secondary to service-connected eosinophilia is denied.

As new and material evidence has not been received to reopen 
the claim for service connection for a lung condition, the 
claim is not reopened, and the appeal is denied.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

